Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
Allowable Subject Matter
1a. Claims 10-24 are allowed under conditions that Applicant overcomes the non-statutory double patenting rejections described in Sec 1b-1c.

Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 10-24 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-2 and 5 of Hans (US 11,297,487, hereinafter Hans ‘487) in view of Gao (US 20140228034 A1).

Regarding Claims 10-24, the claims are not patentably distinct with Hans ‘487 and are obvious in view of Gao.
See the following comparison table. 
The difference of relevant claims between instant applicant and Hans ‘487 are underlined, and the differences are obvious in view of Gao (see the discussion following the table).

Table 1 Non-Statutory Double Patenting
Instant Application 17/652,119
Parent Patent 11,297,487
[(Examiner’s Comments:
The instant claim 10 claims the same operations of parent patent claim 1, but are performed by a home network.
Further, prior art Gao (US 20140228034 A1) discloses UE attaches to 3GPP, non-3GPP and PLMN home networks.)]

10, A method performed by a home network of controlling attachment of a user equipment, UE, device to a non-home network when the UE device has an access to a non-3GPP network and thereby a connection with the home network via an interworking function entity, the method comprising: 




















in the event of the UE device requesting an attachment to the non-home network, making in the home network a decision as to whether the attachment to the non-home network by the UE device should be rejected; and 

[(Examiner’s Comments:
The instant Claim 10 replaces parent Claim 1 “non-home PLMN” with “non-home network” in the following limitations.)]


communicating the decision to the non-home network, 

wherein the home network communicates to the non-home network a message that the UE device's request is rejected, 

the message further indicating that a further request for attachment to the non-home network by the UE device is prohibited for at least one service while the connection with the home network is established so as to cause the UE device to refrain from requesting attachment to the non-home network for the at least one service as long as the connection to the home network via the interworking function entity is maintained.

[(Conclusion: the instant Claim 10 is patentably equivalent to parent patent Claim 1.)]










1, A method performed by a home public land mobile network, PLMN, of controlling access of a user equipment, UE, device to a non-home PLMN, the method comprising: 

Further, Gao discloses attaches UE to 3GPP, non-3GPP and PLMN home networks, see:

[0003] In order to reduce the cost and complexity of manual drive test by a carrier using a dedicated device, the Third Generation Partnership Projects 
(3GPP for short) organization begins to introduce a Minimization of Drive Test (MDT for short) function in Release-10 of the UTRAN and E-UTRAN systems.  The MDT function collects a measurement report automatically using a User Equipment (UE for short), reports the measurement report to the Radio Access Network (RAN for short, for the UTRAN system, the RAN refers to RNC, and for the E.-UTRAN system, the RAN refers to eNB) through control plane signaling, and reports the measurement report to a Trace Collection entity (Entity TCE for short) of the Operation And Maintenance (OAM for short) through the RAN.  
……

in the event of the UE device requesting an attachment to the non-home PLMN while the UE device maintains an access to a non-trusted network and thereby a connection with the home PLMN via an interworking function entity, making in the home PLMN a decision as to whether control of the UE device should be handed over to the non-home PLMN; and 




communicating the decision to the non-home PLMN, 

wherein the home PLMN communicates to the non-home PLMN a message that the UE device's request is rejected, 

the message further indicating that a further request for attachment to the non-home PLMN by the UE device is prohibited for at least one service while the connection with the home PLMN is established so as to cause the UE device to refrain from requesting attachment to the non-home PLMN for the at least one service as long as the connection to the home PLMN via the interworking function entity is maintained.
11, The method according to claim 10, wherein the home network when making the decision, 

[(Examiner’s Comments:
The instant Claim 11 replaces parent Claim 2 “home PLMN” with “home network” in the following limitations.)]


takes into account at least one of a quality of the non-3GPP network access, a type of the non-3GPP network access and one or more policies of the home network.

[(Examiner’s Comments:
The instant Claim 11 replaces parent Claim 2 “non-trusted network” with “non-3GPP network” in the following limitations.)]

2, The method according to claim 1 , wherein the home PLMN when making the decision takes into account at least one of whether the access to the non-trusted network can be controlled by the non-home PLMN; 




a quality of the non-trusted network access, a type of the non-trusted network access and one or more policies of the home PLMN.
12, The method according to claim 10, wherein the UE device, 

[(Examiner’s Comments:
The instant Claim 12 replaces parent Claim 5 “home PLMN” with “home network” in the following limitations.)]

when requesting an attachment to the non-home network, provides to the non-home network connection information about the established connection to the home network, 


the non-home network provides the connection information to the home network and the making a decision as to whether the attachment to the non-home network by the UE device should be rejected is based on the connection information.

[(Examiner’s Comments:
Further, the instant claim is broaden from the corresponding parent claim.)]
5, ……………


request a connection with a non-home PLMN while connected to the home PLMN via the non-trusted network by means of a request message, 


the request message comprising information that the connection to the home PLMN via the non-trusted network is established and is adapted to receive from the non-home PLMN 


a rejection message informing the UE device that further requests for attachment to the non-home PLMN are prohibited for at least one service while the connection with the home PLMN is established, 

the UE device being responsive to the rejection message received from the non-home PLMN by performing at least one of: refraining from requesting a connection with the non-home PLMN as long as the connection to the home PLMN via the non-trusted network is maintained; 

…………..

13, The method according to claim 10, wherein the message further indicates at least one service to be setup by the UE device for which further requests for attachment are allowed.

[(Examiner’s Comments:
Further, the instant claim paraphrase part of the limitation of parent Claim 5.)]


5, ……
connecting to the non-home PLMN for certain services but not others; and camping on a cell of the non-home PLMN so as to enable a making of an emergency call by means of an emergency attach procedure.


Claims 14-17 are rejected based on the same rationales of Claims 10, (11+12) and 13.

Claims 18-20 are rejected based on the same rationales of Claims 10, (11+12) and 13.

Claims 21-23 are rejected based on the same rationales of Claims 10-13.

Claim 24 is rejected based on the same rationales of Claim 10.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Hans ‘487’s roaming control method with Gao’s method for inter-PLMN handover with the motivation being to provide efficient selection and handover of network (Gao , Abstract).	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473